Citation Nr: 0505212	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service 
connection for PTSD and assigned a 30 percent evaluation, 
effective August 7, 2002.

In December 2004, the veteran testified at a personal hearing 
before the Board. A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

The veteran's PTSD is manifested by depression, nightmares, 
emotional detachment, difficulty in sleeping, intrusive 
recollections, and feelings of anger and resentment, and has 
not been shown by competent clinical evidence to be more than 
moderate in severity.


CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Codes 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

In the present case, the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD stems from a notice 
of disagreement with the March 2003 rating decision which 
granted service connection for PTSD.  If, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC   8-2003.  The record reflects that 
the veteran was issued § 5103 notice as to the claim for 
service connection for PTSD in August 2002.  Hence, the 
exclusion from § 5103 duty to notify outlined in VAOPGCPREC   
8-2003, noted above, is applicable.   

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

VA outpatient treatment records indicate that the veteran 
sought treatment for his PTSD from March 2002 to January 
2003.  In April 2002, he underwent a psychosocial assessment, 
in which he reported a history of PTSD symptoms since his 
return from Vietnam.  The veteran reported that currently he 
experienced intense intrusive recollections, and distress at 
exposure to events and nightmares.  The examiner reported 
that the veteran avoided trauma-related activities or 
situation, was emotionally detached and numb, had a sense of 
a foreshortened future, and experienced anhedonia.  The 
examiner also indicated that the veteran experienced 
difficulty sleeping and concentrating, hypervigilance, 
hyperstartle reaction, and anger and irritability.  He lived 
with his wife to whom he had been married for 31 years, with 
the exception of a 2-year separation from 1993 to 1995.  He 
remained in contact with his children.  He described himself 
as friendly to people.  He had been employed 34 years.  The 
mental status examination found that the veteran had an 
average general appearance and a cooperative interpersonal 
attitude.  His affect was somewhat constricted, his speech 
was not abnormal, his psychomotor behavior was within normal 
limit, his thought process was coherent, his thought content 
did not contain any psychotic thought processes, and his 
judgment was deemed to be appropriate.  The examiner also 
indicated that the veteran was insightful and oriented in all 
three spheres.  The veteran's reported global assessment of 
functioning score (GAF) was 55.  The examiner diagnosed the 
veteran with PTSD. 

The veteran was afforded a VA PTSD examination for 
compensation and pension purposes in February 2003.  The 
veteran reported that he had never used drugs, but was an 
alcoholic until 1993, at which time he went to Alcoholics 
Anonymous.  He also indicated that he had been employed by 
his employer for 35 years and that in his spare time he 
enjoyed fishing and went with a friend who had a boat to fish 
on Lake Erie.  The examiner noted that the veteran's thought 
processes were connected, coherent, and relevant.  The 
examiner also indicated that the veteran suffered from 
depression and was very pessimistic about the world and his 
ability to overcome his problem.  The veteran's memory was 
reportedly intact for recent and remote events and his affect 
was consistent with the content of his thinking.  His mood 
appeared sober and his judgment and insight were considered 
to be good.  Psychological testing found that the veteran 
tended to be a nervous, tense, and high strung individual who 
was vulnerable to both real and imaginary threat.  He also 
tended to anticipate problems before they occurred and had a 
tendency to overreact to stress.  His somatic symptoms 
included dizzy spells, headaches, blank spells in which 
activities were interrupted and the veteran did not know what 
was going on around him, ringing or buzzing in his ears, and 
tiredness a great deal of the time.  The examiner indicated 
that the veteran had feelings of resentment and hostility, 
which had led to aggressive outbursts and which made it 
difficult for him to form warm attachments.  Further, the 
veteran reportedly was mistrustful of other people and 
avoided social situations, preferring the company of either 
close friends or family.  The examiner noted that the veteran 
had intense intrusive symptoms that occurred at night when 
either he had difficulty falling asleep and staying asleep or 
experienced unpleasant nightmares.  The veteran's global 
assessment of functioning score was 60.  The examiner 
diagnosed the veteran with post-traumatic stress disorder.



Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2004) pertain to PTSD.  Under these codes, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 



Analysis

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign a higher rating, the record 
must show that the veteran experiences reduced reliability 
and productivity due to symptoms of PTSD such as a flattened 
affect, circumstantial, circumulatory, or stereotyped speech, 
impaired judgment, impaired long and short term memory, 
impaired abstract thinking, and difficulty establishing and 
maintaining effective work and social relationships, and mood 
disturbances.  The Board finds that such findings are not 
contained in the record.  In this regard, the record does 
establish that on examination in April 2002 and February 
2003, the veteran was hypervigilant, had difficulty in 
concentrating and sleeping, was emotionally detached, avoided 
social situations and trauma-related activities, had intense 
intrusive recollections and nightmares, was mistrustful and 
irritable, and had feelings of anger, resentment, and 
hostility.  However, the record also establishes that the 
veteran had normal speech and psychomotor behavior, his 
thought processes were connected, coherent, relevant, and non 
psychotic, his memory was intact, and that he had good 
judgment and insight.  Further, the record demonstrates that 
the veteran had worked for 35 years with the same employer, 
had been married for over 30 years, and had contact and good 
relationships with his three children.  

Additionally, the record establishes that the veteran on 
examination in April 2002, had a GAF score of 55 and on 
examination in February 2003 had a GAF score of 60.  (The GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32)).  The Board notes that both of 
the veteran's reported GAF scores reflect moderate 
symptomology.  

As such, the Board finds the clinical findings on the VA 
psychiatric examination in April 2002 and February 2003 and 
the veteran's GAF scores of 55 and 60 demonstrate no more 
than moderate symptoms, and are consistent with the current 
30 percent rating.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


